COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-09-220-CV





ARTURO HERNANDEZ	APPELLANT



V.



EDDIE C. WILLIAMS, DOCTOR DAVID	APPELLEES

POTTER, AND JOHN WILSON, P.A.



------------



FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Arturo Hernandez filed a notice of appeal from a June 17, 2009 order denying his Motion For Appointment of Counsel.  It appears that the trial court has not signed a final judgment or appealable interlocutory order.  On July 23, 2009, we notified Appellant that unless he or any other party desiring to continue the appeal filed a response by August 3, 2009, showing grounds for continuing the appeal, we would dismiss the appeal. Hernandez filed a response, but the response does not raise any grounds for continuing the appeal.

A party may appeal only from a final judgment or an interlocutory order specifically made appealable by statute or rule.  
Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 195 & n.12 (Tex. 2001); 
see
, 
e.g.
,Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon Supp. 2008) (listing appealable interlocutory orders). Because the trial court has not signed a final judgment or appealable interlocutory order, we dismiss the appeal for want of jurisdiction. 
 See
 Tex. R. App. P. 42.3(a), 43.2(f).

PER CURIAM



PANEL: GARDNER, WALKER, and MCCOY, JJ.



DELIVERED: August 20, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.